DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/23/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1, 10 and 19 are examined on the merits in this office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al. (JP 2005220237 A), as evidenced by Hartridge et al. (4,868,232) and Bevinakatti et al. (US 2009/0215629 A1). It is noted that the disclosures of Nakamoto et al. are based on a machine translation of the reference which is included in this action.

Regarding claim 1, Nakamoto et al. a water-based surface-treating agent (i.e. paint composition) for a metal having sufficient toughness, exhibiting excellent rust-preventing properties, excellent lubrication, processabilty and adhesion of coating material (see Abstract).  The water-based surface-treating agent contains an ethylene-acrylic acid copolymer emulsion, amine crosslinking agent and colloidal silica (see page 5, paragraph 7). Additionally, other resins or waxes can be added to the water-based surface-treating agent after emulsification (see page 4, paragraph 4). The content of acrylic acid is 20% by mass (see page 5, last paragraph). The ethylene-acrylic acid copolymer emulsion reads on a copolymer emulsion formulation and the remaining components, i.e. amine crosslinking agent, colloidal silica, other resins or waxes added to the emulsion reads on a paint. Further, as evidenced by Hartridge et al., colloidal silica is a matting agent that hinders silk or semi-gloss finishes (see col. 1, lines 30-49). Given the remaining components (i.e. paint) comprises colloidal silica, the remaining components including colloidal silica read on flat finish paint.
The resin content in the emulsion is 5 to 60 % by mass, i.e. amount of copolymer emulsion formulation is 5 to 6 % by mass on the basis of the dry polymer solids of the copolymer emulsion formulation compared to the total weight of the paint composition excluding the copolymer emulsion formulation (see page 5, paragraph 1). The water-based surface-treating agent is applied to metallic substrates, i.e. suitable for application to metallic substrates (see page 5, paragraph 2). 
Nakamoto et al. do not explicitly disclose an oil in water emulsion of an ethylene/acrylic acid copolymer.
However, given that Nakamoto et al. disclose water-based surface-treating agent, the amount of water is more than the amount of organic components (oil). That is, the ethylene-acrylic acid copolymer emulsion is oil in water emulsion. Further, as evidenced by Bevinakatti et al., water-based system is oil in water emulsion (see paragraph 0002). That is, the ethylene-acrylic acid copolymer emulsion is oil in water emulsion.
Nakamoto et al. do not explicitly disclose copolymer emulsion formulation for improving the adhesion of the paint composition to the metallic substrate. However, given that copolymer emulsion formulation of Nakamoto et al. is identical to that presently claimed, it is inherent or obvious that the copolymer emulsion formulation of Nakamoto et al. for improving the adhesion of the paint composition to the metallic substrate.

Regarding claim 10, Nakamoto et al. disclose ethylene-acrylic acid emulsion to which reaming components, i.e. paint comprising crosslinking agent, colloidal silica and other resins or waxes are added (see page 5, paragraph 7 and page 4, paragraph 4). While Nakamoto et al. disclose ethylene-acrylic acid emulsion added to paint, given that same mixture would be obtained by either adding ethylene-acrylic acid emulsion to paint or adding paint to ethylene-acrylic acid emulsion, Nakamoto et al. meets claim, absent evidence to the contrary.
It is noted that switching the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Regarding claim 19, Nakamoto et al. disclose the water-based surface-treating agent (i.e. paint) are applied to metallic substrates such as galvanized steel, i.e. suitable for application to metallic substrates (see page 5, paragraph 2). That is, a metallic substrate having applied thereto the paint composition.

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments except as set forth below are moot in light of new grounds of rejections.

Applicants argue that the Examiner cites Nakamoto equating the water-based surface-treating agent for metals to the paint composition currently being claimed. Nakamoto discloses good adhesion of coating materials and that the surface-treating agent contains ethylene-acrylic acid copolymer emulsion, amine crosslinking agent and colloidal silica (page 5, para. [0007]). Nakamoto relates to a surface treatment for metal, that can provide good adhesion of coating material...This is different from the current paint composition that includes an E/AA or P/AA copolymer in the formulation. Nakamoto is treating a metal substrate prior to the coating (Abstract).
However, the present claims broadly recite a paint composition suitable for application to a metallic substrate. Therefore, surface-treating agent of Nakamoto applied to a metallic substrate reads on the paint composition. Further, given that the surface-treating agent of Nakamoto is identical to paint composition as presently claimed, the surface-treating agent of Nakamoto is paint composition.

Applicants argue that Hartridge relates to hydrogels in paint formulations and is a secondary reference used to show colloidal silica is a matting agent and it would be obvious to include it in a flat finish paint. As this is not of particular importance to the present formulation, Applicants fail to see the relevance.
However, Hartridge is not used as prior art. Hartridge has only been used as an evidence reference.

In light of amendments, 112(a) rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787